EXHIBIT E(3)
Narcotics Investigation

CS etetb cy

Forensics

www.sirchie.,com

 
Pa

| Narcotics Investigation

 

Narcotics Investigation Safety

As the opioid epidemic grows and becomes more dangerous to law enforcement and first responders, our goal is to make you as safe
as possible. We've reviewed the Drug Enforcement Administration (DEA) and the Centers for Disease Control (CDC) guidelines for
handling fentanyl, carfentanil and acetyl-fentanyl.

Building from guidelines offered by the Drug Enforcement Administration (DEA), the Centers for N A R Ks afe
Disease Control (CDC), and the manufacturers of pharmaceutical fentanyl, we offer solutions under our
NARKsafe™ product line. ce ae aay,

NARKsafe™ solutions are designed to help keep you and your team safe while handling, packaging,
transporting, testing, and storing potential fentanyl, carfentanil, acetyl-fentanyl, and other dangerous
substances.

    

 

For more information about these guidelines, please see:

 

« Fentanyl: A Briefing Guide for First Responders, DEA httos://www.dea.gov/druainfo/ CENTERS FoR Disease
Fentanyl BriefingGuideforFirstResponders june2017pdft Soeenonhe SHENSN Ea:

- Fentanyl: Preventing Occupational Exposure to Emergency Responders, CDC
hitps://www.cde.gov/niosh/topics/fentanyl/defauit.html

Fentanyl Facts:
» Fentanyl is a synthetic opioid developed as pain management treatment
50 to 100 times more potent than morphine and 25 to 40 times more potent than heroin

» Appearance: usually white powder similar to methamphetamine and cocaine

 

* Fentanyl is a Schedule II substance (Heroin is Schedule 1)
Attractive to drug abusers due to its intense high

+ Street names: China Girl, China White, Goodfella, Apache, TNT, Tango & Cash, Dance Fever, Jackpot

« Trade Names: Actiq®, Fentora™, Duragesic®, Sublimaze®

- Clandestinely produced and either cut into heroin or mixed with other adulterants and sold as heroin

+ Signs of opioid overdose: pinpoint pupils, respiratory depression and unconsciousness

» Antidote: Narcan (Naloxone) availability: https://www.bjatraining.org/tools/naloxone/Naloxone-Background

Carfentanil Facts:

* 100 times more powerful than fentanyl
Medically used to sedate large animals such as buffalo and elephants

+ Two milligrams of carfentanil can sedate a 2,000 pound African elephant

 

international@sirchie.com = +1.919.554.2244 » #policepartners « #SirchieSupports » #CommandEveryScene
Presumptive Identification

¥ Surveillance

i Da eS Surveillance Vehicles
Pa SWAT Vehicles
Rapid Deployment Vehicles

 

NARK Single-Use Powder Substance Packaging, | NARKsafe™ Illicit Substance Testing Workstation

Transport, Testing Kit 4 NARKsafe™ fume hood enclosures are ideal for protecting

Following DEA and CDC guidelines, 5 “mies ve? professionals during the forensic analysis of fentanyl and other
. . : =< dangerous substances.
we developed this one-time use PPE -

Kit to be used specifically around ae “ey
powdery substances that could : * nS See Page 7 for details!
contain fentanyl, carfentanil, or other ' “=

powerful opicid-based substances. i Ls

See Page 4 for details! =

Fentanyl Reagent

Fentanyl Reagent presumptive test is designed to =i

identify either Fentanyl or Acetyl-fentanyl which is rs

commonly cut into Heroin or sold as a stand alone Hey 7

substance. Fentanyl is a fully synthetic opiate that falls Ls

under Schedule II in the Controlled Substance Act. =z

See Page 7 for details!

 

 

international @sirchie.com = +1.919.554.2244 = #policepartners = #SirchieSupports « #CommandEveryScene
Presumptive Identification

 

Our NARK drug reagent kits can help trained law enforcement
officers to presumptively identify several families of substances
that could be abused drugs. Each of these tests is comprised of
one or more chemical reagents, When a color or series of colors
occurs within a specific testing sequence, a positive identification
may be presumed via test. Test results should be used in addition
to the other probable cause established by the officer.

This solution identifies the "indole based ee
formulations” of synthetic cannabinoids in a 2-step ae
process. Indole formulas represent approximately =
75% of the street substances, This test does not z
color react with non-indole formulations, which are ==

less common. All substances should be sent for
confirmatory testing by a forensic laboratory.

Synthetic Cannabinoids Reagent

aiRe

|

 

 

MDPV Reagent

MDPV is a synthetic cathinone configuration
recognized as a Schedule 1 substance. This specific
field test will presumptively identify MDPV, Butylone,
Ethylone, Methyione, Naphyrone, and Pentylone.
Commonly found as a white to tan powder, these
substances are being marketed and sold as everyday products
like bath salts, stain remover, plant food, or glass cleaner. This is
the most popular chemical configuration for “bath salts” products.

 

Mephedrone Reagent

We recommend conducting this test after you have
conducted the MDPV Reagent. This presumptive
field test identifies Mephedrone, which is another
substance marketed and sold as standard household
substances like bath salts, stain removers, plant food,
or glass cleaner.

 

a-PVP Reagent

a-PVP is the cathinone formulation referred to on the
street as "Flakka.”’ Marketed and sold as household
substances, packages containing a-PVP are similar to
other “bath salt" substances and will often show the
phrase “Not for Human Consumption’ on the front of the package.

 

———

2C (N-BOMe's) Reagent

The 2C family of substances are psychedelics usually
based on a combination of MDMA and LSD, which
can lead to extremely intense and long-lasting highs.

 

Fentanyl Reagent

Fentanyl Reagent presumptive test is designed to
identify either Fentanyl or Acetyl-fentanyl which is
commonly cut into Heroin or sold as a stand alone
substance, Fentanyl is a fully synthetic opiate that falls a

under Schedule II in the Controlled Substance Act. ES

The Dangers of Fentanyl

What is it?

Fentanyl is a synthetic opiate with similar effects as heroin and
morphine but 25 to 100 times stronger. It's used as an additive
or sold as a substitute for heroin and it’s a major contributor to a
spike in overdoses across the U.S. and worldwide.

  

What does it look like?

it's in a powder form and the color is usually white, off-white or
tan. Its appearance can change significantly if it's combined with
other drugs.

Prescribed forms of fentanyl are dermal patches (skin adhesives),
lollipops, or under-the-tongue strips.

Threat to first responders:
Fentany! can be absorbed in the body via contact with the skin.
+ Deadly dose in pure form can be as small as a few grains of salt.
* Heroin and fentanyl are both water soluble. Wash hands
thoroughly after any suspected exposure.

Fentanyl Facts:
+ Fentanyl is a synthetic opioid developed as pain
management treatment

* 56 to 100 times more potent than morphine and 25 to 40 times more
potent than herain,

« Appearance: white powder similar to methamphetamine and cocaine
* Fentanyl is a Schedule Ht substance (Heroin is Schedule #)
+ Attractive te drug abusers due to its intense high.

« Street names: China Girl, China White, Geodfella, Apache, TNT, Tango
& Cash, Dance Fever, Jackpot

« ‘Trade Names for Pharmaceutical forms of Fentanyl: Actig®, Fentora™
Duragesic®, Sublimaze®

+ Clandestine manufacturing of fentanyl in Mexico and Acetyl-Fentanyl
out of China can be either cut into herein or mixed with other
adulterants and sold as heroin,

+ Signs of opisid overdose: pinpoint pupils, respiratory depression and
unconsciousness
« Antidote: Narcan (Naloxone)

« Recommended PPE: nitrile gloves, respirator masks and arms covered
with clothing or Tyvek sleeves when working with suspected fentanyl

 

international@sirchie.com = +1.919,554.2244 « #policepartners « #SirchieSupports = #CommandEveryScene
